Birdsong, Judge.
This is an appeal by the state from a directed verdict of acquittal which was granted at the conclusion of the state’s evidence during the trial at which the defendant was charged by accusation of the offense of abandonment of his illegitimate minor child. The trial court ruled that the state had not proved its case. A directed verdict of acquittal is not appealable by the state when the defendant has been put in jeopardy. See State v. Warren, 133 Ga. App. 793 (213 SE2d 53). Appellee Smith’s motion to dismiss is meritorious and therefore is granted.

Appeal dismissed.


McMurray, P. J., and Banke J., concur.